DETAILED ACTION

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Double Patenting
Claims 16 and 18-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,078,312.  Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of instant claims 16 and 18-28 represent a genus of which the inventions described by claims 1-7 of U.S. Patent No. 11,078,312 are species since the instant claims require the insulation layer to consist of a composition containing any amount of any peroxide and scorch retarder while those of claims 1-7 of U.S. Patent No. 11,078,312 require the inclusion of a specific amounts of a particular peroxide and a particular scorch retarder.  Additionally, claims 1-7 of U.S. Patent No. 11,078,312 require the unsaturated LDPE to have a total amount of vinyl groups of greater than 0.54/1000 carbon atom and 0.82/1000 carbon atoms or less, which represents a species of the unsaturated LDPE of the instant claims which is required to have a vinyl group content higher than 0.5/1000 carbon atoms and 0.82/1000 carbon atoms or less.  Finally, claims 1-7 of U.S. Patent No. 11,078,312 require the composition to contain the peroxide in an amount of 10.0 to 28 mmol -O-O-/kg polymer which represents a species of the instant claims which require the peroxide to be present in an amount of less than 30 mmol -O-O-/kg polymer composition.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding claims 26-28, claims 1-7 of U.S. Patent No. 11,078,312 require the unsaturated LDPE to be a copolymer of ethylene and 1,7-octadiene.  1,7-Octadiene is a diene having a straight carbon chain with 8 carbon atoms and two terminal, non-conjugated double bonds.

Response to Arguments
In view of the amendments to the claims - including limiting the insulating layer to a polymer composition consisting of the unsaturated LDPE polymer, an antioxidant, a peroxide, and optionally a scorch retarder - the rejections under 35 U.S.C. 102(b) and 35 U.S.C. 103(a) based on at least Kammel et al. have been withdrawn.
	Additionally, the nonstatutory double patenting rejections based on US Patent Nos. 9,978,476, 10,208,196, 10,347,390, 10,696,762, 10,822,478, and 10,934,420 have also been withdrawn in view of the amendments to the claims.
	However, the nonstatutory double patenting rejection based on US Patent 11,078,312 has been maintained and expanded to include claims 16 and 18-25 since this patent claims subject matter that is not patentably distinct from that of instant claims 16 and 18-25 for the reasons set forth above in paragraph 2.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY E ZACHARIA whose telephone number is (571)272-1518.  The best time to reach the examiner is in the mornings on Monday through Friday.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAMSEY ZACHARIA/Primary Examiner, Art Unit 1787